DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 21 is directed to a method of increasing expression of NO synthase enzyme in vascular endothelial cells.  The original filed claims do not require the use of the composition for of increasing expression of NO synthase enzyme in vascular endothelial cells. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 11 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The present specification does not appears to fully provide support for the limitation that “the composition comprises lycopene in a concentration at least 3-fold less than that of the tomato oleoresin”. 
While paragraph 0069 of the present invention provides support for claim 17, it does not appear to provide support for claim 18, specifically the particular combination recited in claim 18 with 0.7% lycopene, 1.7% phytoene and phytofluene, 2.4% phytosterols 2.5% vitamin E.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “[t]he composition according to claim 1, further characterized by one or more of the following: 1) effective in increasing expression of NO synthase enzyme in vascular endothelial cells when tested at a concentration of lycopene at 1.0 pM; 2) effective in inducing greater ARE (antioxidant responsive elements) activity than that 25induced by tomato oleoresin having 6% or 7% lycopene when tested at equal molar concentrations of lycopene; and 3) effective in inhibiting NFkB transcription system to a greater extent than tomato oleoresin having 6% lycopene when tested at equal molar concentrations of lycopene”.  This entire claim is vague because it fails to further limit the subject matter recited in claim 1.  While claim 1 is a composition claim not a method of treating claim, claim 19 recites “further characterized” to incorporate the steps of treatments.  Further clarification is needed to clarify claim 19 as a method claim or claim 1 needs to be amended to include the properties of the composition as recited in claim 19.     

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zelkha et al. US 2012/0258182 A1.
This rejection is withdrawn in view of the Amendment filed 10/14/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zelkha et al. US 2012/0258182 A1 (‘182) and Zelkha et al. US 2010/0233256 A1 (‘265), in view of Zelkha et al. US 2003/0044499 A1 (‘499).
Zelkha ‘182 teaches a composition comprising a synergistic combination of lycopene and at least one phytosterol.  See abstract.  The composition further comprises phytoene and phytofluene, beta-carotene, and tocopherols (vitamin E).  See 
Zelkha ‘182 does not teach the lower amount of lycopene in the composition.   
Zelkha ‘256 teaches a composition comprising lycopene in a concentration of between 0.025-5 wt%.  See paragraphs 0030-0031.  The composition further comprises phytosterols, phytoene and phytofluene, beta-carotene, carnosic acid, and vitamin E.  See paragraphs 0020, 0041, 0045-0055.  Phytoene and phytofluene are present in a concentration 0.0025-1.25 wt%.  See paragraph 0050.  Thus, the ratio between lycopene and phytoene or phytoene and phytoflyene can fall within a 1:1 ratio.  The claimed amount of vitamin E can be found in paragraph 0055.    
The Zelkha references do not expressly teach the claimed extracting process. 
Zelkha ‘499 teaches a process for extracting comprising Pulp contains lipids, carotenoids and other components which are not soluble in water. The aqueous phase obtained from decantation is also called serum and contains water soluble constituents such as polysaccharides, anthocyanines and polyphenols. Part of said water soluble constituents may be of commercial value e.g., anthocyanines and polyphenols. Thus, the serum is further processed to isolate said valuable materials. The pulp is extracted in a multi-stage extracting process, A suitable extracting solvent, preferably selected from among a group comprising of ethyl acetate, iso-propanol, ethanol and acetone or  extract) collected from the extraction stages (FIG. 2, VI) is evaporated (FIG. 2, XI) to obtain oleoresin of 10%-20% zeaxanthin fatty acid diester. The oleoresin is subjected to saponification conditions (FIG. 2, XII) in order to hydrolyze the zeaxanthin diester to obtain zeaxanthin. The saponification is carried out at a temperature of about 70°C. to 80°C. in a mixture containing an aqueous solution of KOH, ethanol and hexane for about 1 hour. Upon hydrolysis of the zeaxanthin diester-containing oleoresin, zeaxanthin crystals precipitate and the mixture is filtered (FIG. 2, XIII). The solid fraction obtained contains about 70% to 90% zeaxanthin.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to extract tomato using the carotenoid extraction process in view of Zelkha ‘499 with the expect of at least similar result.  This is because Zelkha ‘499 teaches the claimed extracting process is known in the art.

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
Applicant argued that for Zelkha '182 to teach a composition within the scope of the claims, Zelkha '182 would need to teach the specific combination of lycopene concentration of 2% and phytoene and phytofluene concentration of 1.5-3% as proposed by the Office, which Zelkha '182 does not.  Applicant does not agree that Zelkha '182 teaches selecting the ranges from [0017] and [0018] as what the Office proposed so as to arrive at ZELKHA et al. Atty Docket No.: GPK-6278-0014a Appl. No. 15/529,244composition within the scope of the claims of this application.  To the contrary, as discussed earlier, Zelkha '182 teaches that when the combination of phytoene and/or phytofluene is about 1.0 to 5 wt. %, and preferably from about 1.5 to 3 wt. %, the corresponding lycopene content is 6-15 wt%. 
Applicant argues that Zelkha '182 provides no teaching, much less with sufficient specificity, for a person of ordinary skill in the art to construct a composition within the scope of the claims of this application. The cited two paragraphs [0017] and [0018] of Zelkha '182 relate to two separate embodiments with different contents of lycopene - none of which anticipates the claimed invention. The first embodiment of Zelkha '182, shown in paragraph [0017], teaches a composition with a lycopene content of 2-10 wt. %, which touches the range as recited in the claims, but this embodiment teaches nothing about the content of phytoene and phytofluene. The second embodiment of Zelkha '182, shown in paragraph [0018], teaches a composition with a lycopene content at 6-15 wt%, which is outside of the claimed range, and thus also cannot anticipate the claimed invention. Zelkha '182 does not otherwise teach a composition having the 
Applicant has further amended claim 1 to recite that the composition is prepared from tomato oleoresin, and wherein the composition comprises lycopene in a concentration at least 3-fold less than that of the tomato oleoresin. Applicant submits that Zelkha '182 also does not teach this claimed feature. 
For at least the above reasons, Zelkha '182 does not teach each and every element of the claimed invention, arranged as claimed. Therefore, Zelkha '182 does not anticipate the claimed invention. Accordingly, Applicant respectfully requests that this rejection be reconsidered and withdrawn. 

However, Applicant’s arguments are not persuasive for the following reasons:
Applicant’s attention is called to the teaching in paragraph 0017 in the entirely.  More specifically, the entire paragraph is directed to a pharmaceutical composition that comprises between about 2 and 10 wt.% in combination with at least one phytosterol in the amount of 1 to 5 wt.%;
Contrary to paragraph 0017, the amount of lycopene disclosed in paragraph 0018 is lycopene present in tomato oleoresin.  Here, the oleoresin further comprises phytoene and/or phytofluene in an amount between about 1.0 to 5 wt.%;
Pharmaceutical composition again is disclosed in paragraph 0020 to comprise between about 2 and 10 wt.% in combination with at least one phytosterol in the amount of 1 to 5 wt.%;
Most significantly, paragraph 0047 pointed out that the oleoresin contains from about 6% to 15% of lycopene...and the pharmaceutical compositions can then be produced from this oleoresin by adding a sufficient additional amount of at least one phytosterol so as to lower the ratio of lycopene to the at least one phytosterol to less than 4:1, and most preferably less than 3:1, so as to produce a synergistic inhibition of prostate cell growth;
Therefore, from at least the teachings in paragraphs 0017, 0020 and 0047, it is clear that the amount of lycopene in the composition can be as little as about 2 wt.%.  In response to Applicant’s arguments with respect to the amount of lycopene from about 6% to 15%, it is also clear from the teachings in paragraphs 0018 and 0047 that amount is lycopene content in the tomato oleoresin; and
In response to Applicant’s arguments with respect to the lycopene concentration of at least 3-fold less than that of the tomato oleoresin, it is noted that where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).   Here, Zelkha ‘182 teaches the use of the same process to prepare tomato composition from tomato oleoresin, therefore, the properties of the tomato composition is clearly inherent.  

Applicant argues that Zelkha '256 does not cure the deficiencies of Zelkha '182. Zelkha '256 concerns combination of lycopene and carotenoid, particularly, lutein. Zelkha '256 also does not teach or suggest the ratio of lycopene to phytoene and phytofluene recited in the claims or to reduce the lycopene concentration to at least 3-fold less than that of the tomato oleoresin.  The Office's reliance on paragraph [0050] of Zelkha '256 is out of context.  One of ordinary skill in the art would have understood that 10 fold decrease of lycopene concentration or 10 fold increase of phytoene and phytofluene concentration. One of ordinary skill in the art would also not have had a reason to prepare a composition with lycopene content reduced to at least 3-fold less than that of the tomato oleoresin. Applicant respectfully submits that Zelkha '256 provides no such teaching or suggestion. 
Contrary to the Applicant’s argument, Zelkha ‘256 clearly discloses a composition comprising lycopene at a range that falls within the range desired by Zelkha ‘182, namely, a lycopene in a concentration rangeing from about 0.025 to about 5% w/w in a composition.   See paragraph 0031.  Applicant’s attention is called to the 102(a)(1) rejection over the Zelkha ‘256 reference dated 09/29/2020, which prompted the claimed amendment dated 02/19/2021 to insert the amount of vitamin E.  Zelkha ‘256 is only deficient in the amount of vitamin E.  See paragraph 0055 of the Zelkha ‘256.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the concentration of lycopene in the composition to select a lycopene amount that falls within the claimed range in view of the teaching of the Zelkha ‘256.  This is because the Zelkha ‘256 reference teaches using lycopene with reduced concentration is known in the art.  Further because Zelkha ‘182 also teaches the desirability for preparing a composition comprising lycopene with a 
In response to Applicant’s argument with respect to the lycopene in a concentration at least 3-fold less than that of the tomato oleoresin, Applicant’s attention is called to the teaching in Example 1 of Zelkha ‘256, where the teaching of lycopene and oleoresin having a ratio of 1:12 is found.       
Thus, for at least the above reasons, the 103(a) rejection is maintained.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SUSAN T TRAN/Primary Examiner, Art Unit 1615